Citation Nr: 1516429	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an effective date earlier than November 29, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and Waco, Texas, respectively.

A February 2005 rating decision denied service connection for PTSD, originally claimed as depression.  The Veteran filed a notice of disagreement, but did not perfect his appeal.  The December 2011 rating decision reopened and granted service connection for PTSD, effective November 29, 2010, the date of the Veteran's application to reopen the claim.  Although the RO reopened the claim, the Board must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As a result and as discussed below, the Board determined that reconsideration of the April 2004 claim, rather than reopening the claim, is warranted.


FINDINGS OF FACT

1. Service connection for PTSD, also claimed as depression, was denied by the RO in a February 2005 rating decision, for which an appeal was not perfected. 

2. Subsequent to the February 2005 rating decision, VA associated with the claims file official service department records relevant to the issue of verification of the PTSD stressors that existed and had not been associated with the claims file when VA first decided the claim. 

3. The Veteran did not engage in combat with the enemy.

4. Entitlement arose on July 13, 2010, to an award of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision denied service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.1103 (2014). 

2.  The April 2004 claim (February 2005 decision) of service connection for an acquired psychiatric disorder is reconsidered.  38 C.F.R. § 3.156(c) (2014).

3.  The criteria for an effective date of July 13, 2010, and no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The December 2011 rating decision granted service connection for PTSD and assigned an evaluation of 70 percent effective November 29, 2010.  Because the RO granted the Veteran's claim of entitlement to service connection, the claim is now substantiated.  The Veteran's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).   Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This was accomplished in a statement of the case issued in January 2013.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In the context of a PTSD claim, the duty to assist involves assisting the Veteran in providing relevant information to help verify the claimed in-service stressors.  In that regard, the Veteran submitted statements regarding his in-service stressors in August 2004, November 2011, and May 2011.  The February 2005 rating decision and November 2005 statement of the case indicated that there was no evidence that the Veteran participated in combat, and that the Veteran provided insufficient information about the stressor in order for VA to attempt to corroborate the stressor.  The Board concludes at this juncture that VA has provided the Veteran with sufficient opportunities to produce additional evidence in support of his claim.  To date, the Veteran has not been able to submit evidence that warrants verification through official sources.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, VA treatment records and examination reports, lay statements, and relevant service personnel records have been associated with the record.

VA provided the Veteran with a PTSD examination in June 2011.  The examiner reviewed the Veteran's claims file, considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Given the above, no further action related to the duties to notify and assist is required in this case.

Reopening and Reconsideration

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  This latter provision applies in this case.

In April 2004, the Veteran submitted a claim of service connection for depression.  In June 2004, the Veteran submitted a claim of service connection for PTSD.  In a February 2005 rating decision, the RO denied entitlement to service connection for "post traumatic stress disorder, also claimed as depression" based on a lack of evidence that the Veteran was in combat and lack of verification of stressors.  In September 2005, the Veteran submitted a notice of disagreement.  In November 2005, the RO issued a statement of the case.  The Veteran did not submit a substantive appeal.  

After VA issued the February 2005 rating decision and the claim became final, VA received official service department records dated August 1968 relevant to the issue of verification of the PTSD stressors.  These records had not previously been associated with the claims file.  Therefore, the Board reconsiders, rather than reopens, the April 2004 claim of service connection for depression and the June 2004 claim of service connection for PTSD, as bifurcated and re-characterized as service connection for an acquired psychiatric disorder, to include depression, and entitlement to an effective date earlier than November 29, 2010 for PTSD.  See 38 C.F.R. § 3.156(c). 

Service Connection Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

In a regulation effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary' burden to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Factual Background

In August 2004 statements, the Veteran claimed his PTSD stressor was witnessing numerous maiming and death incidents as a field interrogator with the 101st Airborne and now he fears disability and death.  In his November 2010 application to reopen the June 2004 claim, the Veteran stated that he was in constant fear of his life as a result of enemy confrontation in a hostile environment such as daily combat patrols.  He stated that he was a field interrogator, but went on multiple patrols with different combat units during his year in Vietnam.  In May 2011 statements, the Veteran claimed he witnessed the effects of B52 bombings, searched bodies for documentation and received sporadic weapons fire while doing so.  He stated that he witnessed the wounding of a person or a captured prisoner.  He also stated that he experienced many incidents of rocket fire and witnessed the results of ground assaults and field actions with line units.  Moreover, he stated that he touched dead bodies while performing his duties as a field interrogator.

Service treatment records are unremarkable for psychiatric disorders.  The September 1968 separation examination indicated a normal psychiatric evaluation.  At that time, the Veteran denied nervous trouble of any sort, and stated that his health was "good."

May 2004 VA treatment records signed by Dr. L.E. show a positive PTSD screen, and an assessment of "probable PTSD" and "depression-major depression versus bipolar depression."  A June 2004 VA mental health note by a VA clinical social worker shows a diagnosis of PTSD and rule out "bipolar II vs. dysthymic disorder."  The note marked "Yes" in response to "combat exposure," and stated that the Veteran's traumatic event was that he went into a village after B52's hit and saw an old man holding his adult son who had died.  He also reported as stressors seeing people get killed, having to search the dead bodies, and seeing the "ruthless" Vietnamese interrogate the captives. 

A September 2005 correspondence from Dr. L.E. confirmed the diagnoses of PTSD "combat related" and "Bipolar II disorder."  The letter stated that at the time of his evaluation, the Veteran presented in a depressed state and bipolar symptoms were not explored, however, further assessment suggested bipolar disorder.  The correspondence did not opine as to a nexus to service for bipolar disorder.  VA treatment records from April 2003 to December 2008 and August to September 2009 show the Veteran undergoing persistent treatment for his PTSD symptoms.

A June 2011 VA examination shows the Veteran reported his trauma as escorting a local national through a village that had been beside a B-52 raid.  The majority of the locals were killed from pressure waves.  The Veteran was horrified.  In the examination, the Veteran denied sustaining combat wounds and witnessing others being killed, injured, or wounded.  The medical examiner noted that the Veteran experiences constant daily symptoms of anxiety and depression as part of his PTSD.  The examiner opined that the Veteran's claimed stressor and behavioral presentation is related to his fear of hostile military or terrorist activity.

Analysis

The December 2011 rating decision granted service connection for PTSD pursuant to the reopened claim.  The Veteran now claims he is entitled to an effective date earlier than November 29, 2010 for PTSD.  As noted above, because relevant official service department records were received after VA issued its February 2005 rating decision, the claim decided by the February 2005 rating decision is hereby reconsidered.  In consideration of the evidence, the Board finds that service connection as of July 13, 2010, and no earlier, is warranted.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 et seq., the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

On these facts, service connection for PTSD is warranted only with respect to stressors related to fear of hostile military or terrorist activity.  In that regard, although the application for service connection for PTSD was received on April 13, 2004, the regulation concerning fear of hostile military or terrorist activity was not effective until July 13, 2010.  Therefore, entitlement under this provision did not arise until the effective date of the regulation.  See 38 C.F.R. § 3.400.  Accordingly, service connection on the basis of fear of hostile military or terrorist activity is not warranted until July 13, 2010.

Service connection with respect to stressors not related to fear of hostile military or terrorist activity is not warranted because there is no credible evidence corroborating the claimed stressors.  The Veteran avers that his PTSD stressors are related to visiting a village after a B-52 raid, seeing and searching the dead bodies, watching a man holding his son who had died, watching Vietnamese ruthlessly interrogate captives, going on daily combat patrols with combat units and taking on sporadic weapons fire while doing the foregoing. 

The service records do not corroborate these incidents nor is it shown that the Veteran sought psychiatric help in service due to experiencing any of the aforementioned events.  Furthermore, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy.  

According to VA's Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.D.13.c, "engaging in combat with the enemy" means personal participation in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  It includes presence during such events either as a combatant, or a service member performing duty in support of combatants, such as providing medical care to the wounded.  See also VAOPGCPREC 12-99.

Here, the Veteran was not awarded combat related decorations.  Furthermore, the Veteran's statements routinely describe his actions as going into a village after a B-52 raid and seeing the results of the raid.  Although he states that he went on multiple "combat" patrols and received sporadic weapons fire while visiting the village raided by the B-52, the Board finds these statements do not reflect personal participation in an actual fight or encounter with a hostile military foe.  With regard to the "combat" patrols, there is no indication that any actual fighting or encounter took place, other than, perhaps, taking sporadic weapons fire.  With respect to taking sporadic weapons fire, while that may constitute an encounter with a military foe or hostile unit or instrumentality, there is no suggestion that the Veteran participated as a combatant or as a service member performing duty in support of combatants.

As for the notation in treatment records regarding the PTSD was due to combat, the details of such combat are described in the same terms as discussed in the foregoing paragraph.  Thus, the credibility of these statements is reduced.  As the credible and probative evidence shows that the Veteran did not personally participate in an encounter with a hostile military foe or hostile unit or instrumentality, the Board finds that the Veteran did not engage in combat with the enemy.

As the Veteran has been shown to be a non-combat veteran, the record must contain corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Because it does not, service connection for PTSD prior to July 13, 2010 is not warranted.

In sum, because entitlement to service connection for PTSD based on fear of hostile military or terrorist activity arose on July 13, 2010, and because the Veteran is a non-combat veteran without verified stressors, service connection for PTSD is warranted July 13, 2010, and no earlier.  We again note that the VA has reconsidered the prior claim.  However, a grant of service connection was not warranted until there was a change in the regulation. 


ORDER

The February 2005 denial of service connection for PTSD is reconsidered.

An effective date of July 13, 2010 for service connection of PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


